 486DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGreat Lakes Carbon Corporation and MichaelRogers, Petitioner and Oil, Chemical & AtomicWorkers International Union AFL-CIO Local423, Union. Case 23-RD-58924 June 1987DECISION, DIRECTION, AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND CRACRAFTThe National Labor Relations Board, by a three-member panel, has considered determinative chal-lenges in an election held 2 October 1986 and thehearing officer's report recommending dispositionof them. The election was conducted pursuant to aStipulated Election Agreement. The tally of ballotsshows 59 for and 59 against the Union, with 21challenged ballots, a sufficient number to affect theresults.The Board has reviewed the record in light ofthe exceptions and briefs, and adopts the hearingofficer's fmdings and recommendations,' except asmodified.The hearing officer recommended overruling thechallenge to the ballot of Donald Landers. In thisconnection, she found that:The evidence established that Landers wasnot in lay-off status as of May 12, 1986, theday the strike began. The fact that had thestrike not occurred, Landers would have beenlaid-off on May 19, 1986 is not the issue, forthe May 19, 1986 lay-off did not come to frui-tion. Further, based upon the settlement agree-ment, the Employer returned Landers towork. It would appear that since Landers wasnever laid-off, when the Employer returnedhim to work that he reverted to striker status1 The hearing officer inadvertently •nutted Wiley Lawson's namefrom the list of those whose challenged ballots she recommended openingand counting. The parties at the hearing stipulated that Lawson was aneligible voter. Accordingly, we shall include his ballot among those to beopened and counted.and thus was eligible to vote in the election.Accordingly, it is concluded that Landers wasan eligible voter and entitled to vote in theelection. Accordingly, it is recommended thatthe charge [sic] to his ballot be overruled.The Employer has excepted, inter alia, to thehearing officer's finding and recommendation re-garding Landers. We fmd merit in the exception.As shown above, the hearing officer consideredLanders' status to be that of either a laid-off em-ployee or a striker. Based on a postelection settle-ment agreement, the hearing officer further con-cluded that Landers subsequently reverted to strik-er status and should be deemed an eligible voter.We find it unnecessary to reach that issue.Landers name was not included on the eligibilitylist, and his ballot was challenged because he hadbeen terminated. Absent a determination, e.g., byadmission or through resolution in an unfair laborpractice proceeding, that his discharge was dis-criminatory, or other agreement by the parties onhis eligibility, we must deem Landers to have beenlawfully terminated before the election and hencenot eligible to vote. As there is no agreement bythe parties that Landers was eligible, and neitheradmission nor a finding that his termination wasunlawful, we sustain the challenge to his ballot.DIRECTIONIT IS DIRECTED that the Regional Director,within 10 days of the date of this decision, openand count the ballots of Steven Hebert; RichardTheis, and Wiley Lawson; prepare and serve onthe parties a revised tally of ballots; and issue theappropriate certification pursuant to the Board'sRules and Regulations.ORDERIt is ordered that the matter is referred to theRegional Director for Region 23 for further proc-essing.284 NLRB No. 65